Landis, J.
In accordance witli stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protest consist of after-dinner coffee cups and saucers similar in all material respects to those the subject of United States v. The Baltimore & Ohio R.R. Co. a/c United China & Glass Company (47 CCPA 1, C.A.D. 719), and that the items of merchandise marked “B” covered by the foregoing-protest consist of tea cups and saucers similar in all material respects to those the subject of W. Kay Company, Inc. v. United States (53 Cust. Ct. 130, C.D. 2484), the claims of the plantiff were sustained.